Citation Nr: 0700783	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-27 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether the decision to grant individual unemployability 
effective July 13, 1999 was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
	




INTRODUCTION

The veteran had active military service from April 1942 to 
July 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision.


FINDINGS OF FACT

1.  The veteran died in July 2006.

2.  At the time of his death, the veteran had one claim 
pending.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in July 2006.  When the veteran passed away, 
he had one claim pending.  As a matter of law, veterans' 
claims do not survive their deaths.  Vda de Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Therefore, because the 
veteran died while his claim was pending, his claim of 
whether the decision to grant individual unemployability 
effective July 13, 1999 was clearly and unmistakably 
erroneous is now moot.  

As the veteran's claim has become moot by virtue of his 
death, it is dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

A discussion about VA's duties to notify and assist 
concerning this claim is unnecessary because the Veterans 
Claims Assistant Act of 2000 has no effect where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).


ORDER

The issue of whether the decision to grant individual 
unemployability effective July 13, 1999 was clearly and 
unmistakably erroneous is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


